     Case 1:19-cv-07993-GBD-OTW Document 222 Filed 08/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                  Plaintiffs,

                                v.                      No. 19-07993 (GBD)

      KENNETH CUCCINELLI, et al.,

                Defendants.


       STATE OF NEW YORK, et al.

                  Plaintiffs,

                      v.                              No. 19-cv-07777 (GBD)

   U.S. DEPARTMENT OF HOMELAND
              SECURITY, et al.

                Defendants.



                                     NOTICE OF APPEAL
       Pursuant to F.R.A.P. 3(a), all Defendants hereby appeal, to the U.S. Court of Appeals for

the Second Circuit, the Court’s July 29, 2020 Order granting Plaintiffs’ Motion for Preliminary

Injunction and Stay or Temporary Restraining Order Pending National Emergency. See New York

v. DHS, No. 19-7777, ECF No. 195; Make the Road New York v. Cuccinelli, No. 19-7993, ECF

No. 221.



Dated: August 3, 2020                            Respectfully submitted,


 AUDREY STRAUSS                                 ETHAN P. DAVIS
 Acting United States Attorney                  Acting Assistant Attorney General
Case 1:19-cv-07993-GBD-OTW Document 222 Filed 08/03/20 Page 2 of 3




                                    ALEXANDER K. HAAS
                                    Director, Federal Programs Branch

                                    /s/ Joshua M. Kolsky                   _
                                    ERIC J. SOSKIN
                                    Senior Trial Counsel
                                    KERI L. BERMAN
                                    KUNTAL V. CHOLERA
                                    JOSHUA M. KOLSKY, DC Bar No. 993430
                                    U.S. Dept. of Justice, Civil Division,
                                    Federal Programs Branch
                                    1100 L Street, N.W., Rm. 12002
                                    Washington, DC 20001
                                    Phone: (202) 305-7664
                                    Fax: (202) 616-8470
                                    Email: joshua.kolsky@usdoj.gov

                                    Counsel for Defendants




                                2
     Case 1:19-cv-07993-GBD-OTW Document 222 Filed 08/03/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.
                                                    /s/ Joshua M. Kolsky
                                                    JOSHUA M. KOLSKY
